PER CURIAM.
Appellant appeals an order imposing restitution. An order of restitution must be “causally connected to the offense and bear[ ] a significant relationship to the offense.” See Glaubius v. State, 688 So.2d 913, 915 (Fla.1997). Based on the present record, appellant may be held accountable, jointly and severally with his co-defendants, in restitution for the loss of five unrecovered stolen guns. He also may be held accountable jointly and severally for the amount of the reward, as he waived that issue below.
REVERSED and REMANDED for further consistent proceedings.
JOANOS, MINER and DAVIS, JJ., CONCUR.